Citation Nr: 1233760	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for pulmonary disability, to include as due to asbestos exposure.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2010 for further development.

The issues of service connection for pulmonary disability, to include as due to asbestos exposure, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current hearing loss disability of either ear for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran preadjudication notice by a letter dated in May 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran a November 2008 correspondence that fully complied with Dingess.  This was followed by readjudication, curing the timing defect.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for hearing loss disability in July 2007, June 2008, May 2011, and June 2012, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Virtual VA (VA's electronic data storage system) has been checked, with no additional relevant evidence being found.  The RO complied with the Board's October 2010 remand by obtaining the June 2012 VA audiologic examination with medical opinion and readjudicating the claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385.... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran contended in March 2008 that his hearing loss all started in the engine room while in the navy, where he was exposed to very loud noise without earplugs.  

On service examination in March 1963 and December 1964, the Veteran's ears were normal and hearing was 15/15 per whispered voice testing.  On the latter examination, it was also 15/15 per spoken voice testing, and the Veteran denied pertinent history and complaints at that time.


The first post-service evidence showing audiometry was on VA examination in July 2007, when pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
40
LEFT
15
15
15
20
35

Speech recognition scores, using the Maryland CNC test, were 96 percent in each ear.  The examiner stated that the Veteran exhibited a mild high frequency sensorineural hearing loss at 3000 and 4000 Hertz in the right ear and a mild high frequency sensorineural hearing loss at 4000 Hertz in the left ear.  The examiner noted that the Veteran had only had whispered test on service examinations, and therefore felt that it was at least as likely as not that his hearing loss may have had its origin in service.  

Another VA audiometric examination was conducted in June 2008.  At the time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
35
LEFT
30
20
20
25
35

Speech recognition scores, using the Maryland CNC test, were 100 percent in each ear.

The Board remanded the case to the RO in October 2010 for further audiometric testing, noting that the July 2007 VA examination report showed right ear hearing loss disability as defined by 38 C.F.R. § 3.385, and that the June 2008 VA examination report showed no hearing loss disability under 38 C.F.R. § 3.385.  The Board requested another audiometric examination, with a nexus opinion if hearing loss disability was found.  

On VA audiometric examination in March 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
35
LEFT
10
15
15
20
30

Speech recognition scores, using the Maryland CNC test, were 94 percent in each ear.  

The Veteran underwent another VA audiometric examination in June 2012.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
35
LEFT
15
15
15
25
35

Speech recognition scores, using the Maryland CNC test, were 94 percent in the right ear and 98 percent in the left ear.  

Based on the evidence, the Board concludes that service connection is not warranted for hearing loss disability of either ear, as the preponderance of the evidence indicates that the Veteran does not have current hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board acknowledges the July 2007 reading of 40 decibels at the 4000 hertz level in the right ear.  However, in light of subsequent audiometric examinations which consistently show that the criteria of 38 C.F.R. § 3.385 are not met in either ear, the Board finds that the July 2007 right ear reading was a borderline variance and not persuasive evidence of right ear hearing loss disability.  

The Board has considered McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed his claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  However, the Board does not view the July 2007 examination results as persuasive evidence of hearing loss disability in the right ear at that time.  The Board believes it within its discretion to take administrative notice of the fact that audiometric testing involves equipment which may malfunction as well as voluntary feedback given by the person being tested, which may be inconsistent for various reasons, including ear wax, anxiety, improperly fitted headphones, and distraction.  Based on the totality of the hearing test results in this case, the Board finds, that the preponderance of the evidence is against a finding of hearing loss disability of either ear during any portion of the claim period.  

In the absence of a current disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral hearing loss disability is not warranted.  To this extent, the appeal is denied. 


REMAND

The Board remanded the issue of service connection for pulmonary disability to the RO in October 2010 to have an examiner review the Veteran's claims folder, examine him, and render an opinion with reasons as to whether it was at least as likely as not (a probability of at least 50 percent) that any current pulmonary disability had its onset in service or is related to any in-service disease or injury, or asbestos exposure.  

An examiner rendered an opinion in November 2010, and amended it in June 2012, after considering additional private medical records which had been received in the interim between the examination and the addendum.  There was also a VA examination by another examiner in March 2011.  The opinions rendered to date do not support an allowance of the claim.  

Additional private medical records were received by VA in July 2012.  They include June 2009 and August 2010 private X-rays which were not previously considered.  Moreover, the examiner in November 2010 indicated that there were no radiologic findings that suggested asbestosis.  He did not specifically address radiographic evidence including the November 2007 CT scan impression of possible multicentric pleural disease, or the November 2011 impression of bilateral pleural plaques and partially calcified pulmonary nodules in the left lung base.  

The Board's October 2010 remand had mentioned that VA guidelines address some asbestos-related diseases, including interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, and pleural plaques.  For this reason, the Board is not able to find the examination reports to date to be fully adequate since they fail to discuss the significance of the relevant radiological findings in concluding that chronic obstructive pulmonary disease is the cause of the Veteran's respiratory problem, and state that there are no radiological findings that suggest asbestosis.  

Additionally, since the last remand, the Veteran appears to have suggested in January 2012 that inhaling engine room lubricating oil in service and second-hand smoke in service may have caused or contributed to his current pulmonary disability.  Accordingly, another VA examination should be conducted, as indicated below.  VA has a duty to obtain a medical opinion when, in part, the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159.  

The Board remanded the issue of service connection for sleep apnea to the RO in October 2010, in part, to obtain a medical opinion as to whether it was at least as likely as not (a probability of at least 50 percent) that any current sleep disorder was caused or aggravated by the Veteran's service-connected PTSD, and to provide a rationale for such opinion.  The November 2010 VA examination report which followed, its June 2012 addendum, and the March 2011 VA examination report do not contain this information.  Accordingly, remand is required.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for both disabilities by either the physician who completed the November 2010 VA examination report or its June 2012 addendum, or by the examiner who completed the March 2011 VA examination, if either is available; otherwise, the Veteran should be scheduled for examination by another qualified examiner.  It is imperative that the claims file be made available to the examiner for review.  Any medically indicated tests should be performed.  

Based upon the examination results and a review of the claims folder, the examiner should respond to the following: 

     a) Is it at least as likely as not (a probability of at least 50 percent) that any current pulmonary or pleural disorder had its onset during active service or is related to any in-service disease, injury, or event, including asbestos exposure, engine room lubricating oil fumes, and second-hand smoke.  

     b) Is it at least as likely as not (a probability of at least 50 percent) that any of the radiographic findings, including pleural plaques and partially calcified lung nodules, are related to in-service asbestos exposure, and what disease, if any, they represent.    

     c) Is it at least as likely as not (a probability of at least 50 percent) that any current sleep disorder was caused by the Veteran's service-connected PTSD or by a pulmonary disorder.  

     d) Is it at least as likely as not (a probability of at least 50 percent) that any current sleep disorder was aggravated (chronically made worse) by the Veteran's service-connected PTSD or by a pulmonary disorder.  

If any current sleep disorder is felt to be caused or aggravated by a pulmonary or pleural disorder, and there are more than one pulmonary to pleural disorder diagnosed, the examiner should indicate which one.  The examiner should provide a rationale for the opinions.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


